Citation Nr: 1413360	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-15 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California.  During the course of the appeal, the Board in July 2012 considered the issue of whether new and material evidence had been presented to reopen a claim for service connection for a skin disorder.  The Board reopened the matter, and remanded it for further development.

The Board notes that the Veteran informed VA in February 2014 of his desire to have his son, an attorney, represent him in this appeal.  He did not identify his son more specifically, but indicated that he was not presently accredited to represent Veterans.  The Veteran has not yet stricken his current representation, the California Department of Veterans Affairs, and thus that organization is listed as the current representative in this remand. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously scheduled for an October 2013 Central Office hearing in conjunction with his appeal.  He submitted a September 2013 request to have a videoconference hearing instead.  Such a hearing has not yet been provided.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

